DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 3, 5, 6, 8 and 10-19 have been considered but are moot on grounds of new rejection.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 3, 5, 6, 8, 10, 11 and 15-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Beak et al. (Beak) (KR 20170079930 A)  in view of Ting et al. (Ting) (US 2018/0053742 A1).

	In regards to claim 1, Beak (Figs. 1-15 and associated text) discloses a method of using an optoelectronic semiconductor stamp to manufacture an optoelectronic semiconductor device, comprising steps of: a preparation step: preparing at least one optoelectronic semiconductor stamp group (item 100a, 100b, 100c, “the LED modules 100a are transferred individually or in an array form”) and a target substrate (items 300, 500), wherein each of the optoelectronic semiconductor stamp groups (item 100a, 100b, 100c) comprises at least one optoelectronic semiconductor stamp (item 100a, 100b or 100c), each of the optoelectronic semiconductor stamps (items 100a, 100b, 100c) comprises a plurality of optoelectronic semiconductor components (item 100) disposed on a heat conductive substrate (items 200, 300), each of the optoelectronic semiconductor components (item 100) has at least one electrode (items 140, 150 or 140 plus 141, 150 plus 151), and the target substrate (items 300, 500) has a plurality of conductive portions (item 520); an align-press step: aligning and attaching at least one of the optoelectronic semiconductor stamps (items 100a, 100b, or 100c) to the target substrate (items 300, 500), so that the electrodes (items 140, 150 or 140 plus 141, 150 plus 151) are pressed on the corresponding conductive portions (item 520); and a bonding step: electrically connecting the electrodes (items 140, 150 or 140 plus 141, 150 plus 151) to the corresponding conductive portions (item 520), but does not specifically disclose a repeat step, repeating the align-press step and bonding step, wherein the at least one optoelectronic semiconductor stamp group comprises a first optoelectronic semiconductor stamp group, the first optoelectronic stamp group comprises a first optoelectronic semiconductor stamp and a second optoelectronic semiconductor stamp, the optoelectronic components of the first optoelectronic semiconductor stamp and the second optoelectronic stamp emit the same colors, and wherein in the repeating step, a coverage range of the second optoelectronic semiconductor stamp excludes the covering range of the first optoelectronic semiconductor stamp group aligned and pressed on the target substrate.
	Ting (paragraphs 56-58, Figs. 10A-20B and associated text) discloses repeating the align-press step and bonding step (paragraphs 56-58), wherein the at least one optoelectronic semiconductor stamp group (items 112a plus 110a plus 200’ or 112b plus 110b plus 200” or 112c plus 110c plus 200’’’) comprises a first optoelectronic semiconductor stamp group (item 112a plus 110a plus 200’), the first optoelectronic stamp group (items 112a plus 110a plus 200’)  comprises a first optoelectronic semiconductor stamp (items 112a plus 110a plus 200’) and a second optoelectronic semiconductor stamp (items 112a plus 110a plus 200’), the optoelectronic components of the first optoelectronic semiconductor stamp (items 112a plus 110a plus 200’) and the second optoelectronic stamp (items 112a plus 110a plus 200’) emit the same colors (blue), and wherein in the repeating step, a coverage range of the second optoelectronic semiconductor stamp (items 112a plus 110a plus 200’ middle column or third column to the far right) excludes the covering range of the first optoelectronic semiconductor stamp group (items 112a plus 110a plus 200’, column to the far left) aligned and pressed on the target substrate (item BS).
	Examiner notes that is it is well known in the art by persons of ordinary skill in the art to duplicate/repeat processes and duplicate parts if so desired.  In this instance, it would be obvious to one of ordinary skill in the art to repeat this align-press step and bonding step for the purpose of device density and decrease time of manufacture/packaging.
	In regards to claims 3 and 8, Beak (Figs. 1-15 and associated text) does not specifically disclose wherein the at least one optoelectronic stamp group further comprises a second optoelectronic stamp group, the second optoelectronic stamp group comprises a third optoelectronic stamp, the optoelectronic components of the third optoelectronic semiconductor stamp and the optoelectronic semiconductor components of the first optoelectronic semiconductor stamp emit the different color lights, wherein in the repeating step, a coverage rang of the third optoelectronic semiconductor stamp aligned and pressed on the target substrate comprises the coverage of the first optoelectronic range of the first optoelectronic stamp aligned and pressed on the target substrate.
	In regards to claims 3 and 8, Ting (paragraphs 56-58, Figs. 10A-20B and associated text) discloses wherein the at least one optoelectronic stamp group (items 112a plus 110a plus 200’ or 112b plus 110b plus 200” or 112c plus 110c plus 200’’’) further comprises a second optoelectronic stamp group (112b plus 110b plus 200” or 112c plus 110c plus 200’’’), the second optoelectronic stamp group (112b plus 110b plus 200” or 112c plus 110c plus 200’’’) comprises a third optoelectronic stamp, the optoelectronic components (items 200” or 200’’’) of the third optoelectronic semiconductor stamp (112b plus 110b plus 200” or 112c plus 110c plus 200’’’) and the optoelectronic semiconductor components (items 200’) of the first optoelectronic semiconductor stamp (items 112a plus 110a plus 200’) emit the different color lights (green or red), wherein in the repeating step, a coverage rang of the third optoelectronic semiconductor stamp (112b plus 110b plus 200” to the far left or 112c plus 110c plus 200’’’ to the far left, Figs. 17B, 18B, 19B, 20B) aligned and pressed on the target substrate (item BS) comprises the coverage range of the first optoelectronic semiconductor stamp (items 112a plus 110a plus 200’, column to the far left, Fig. 16B) range aligned and pressed on the target substrate (item BS).
	In regards to claim 5, Beak (Figs. 1-15 and associated text) as modified by Ting (paragraph 11, 56-58, Figs. 6A-20B and associated text) discloses wherein a covering range of the optoelectronic semiconductor stamp aligned and pressed on the target substrate is a polygon, a circle, or an oval.
	It would have been obvious to modify the invention to include a covering range of the optoelectronic semiconductor stamp aligned and pressed on the target substrate being a polygon, a circle, or an oval, since such a modification would have involved a mere change in the shape of a component.  A change in shape is generally recognized as being within the level of ordinary skill in the art (In re Rose, 105 USPQ 237 (CCPA 1955)).  
	In regards to claim 6, Ting (paragraphs 56-58, Figs. 10A-20B and associated text) discloses wherein the optoelectronic semiconductor components (item 200’) of the first optoelectronic semiconductor stamp (items 112a plus 110a plus 200’, column to the far left, Fig. 16B) and the second optoelectronic semiconductor stamp (112b plus 110b plus 200” to the far left or 112c plus 110c plus 200’’’ to the far left, Figs. 17B, 18B, 19B, 20B) are arranged at the same positions on the heat conductive substrate (items 112a and 112b or 112c) of the first optoelectronic semiconductor stamp (items 112a plus 110a plus 200’, column to the far left, Fig. 16B) and the second optoelectronic semiconductor stamp (112b plus 110b plus 200” to the far left or 112c plus 110c plus 200’’’ to the far left, Figs. 17B, 18B, 19B, 20B, see Fig. 14B as well).
	In regards to claims 3 and 8, Beak (Figs. 1-15 and associated text) discloses a covering range of the subsequently used optoelectronic semiconductor stamp aligned and pressed on the target substrate (items 300 , 500) at least partially comprises a covering range of the previously used optoelectronic semiconductor stamp (items 100a, 00b, 100c) aligned and pressed on the target substrate (items 300 , 500).
	In regards to claim 10, Beak does not specifically disclose wherein the bonding step is performed by eutectic bonding, laser bonding, or ACF bonding.
	Ting (paragraph 11, Figs. 6A-20B and associated text) disclose eutectic bonding.
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the bonding process of Beak with the teachings of Ting for the purpose of a reliable bonds.
	In regards to claim 11, Beak (Figs. 1-15 and associated text) as modified by Ting (paragraph 11, 56-58, Figs. 6A-20B and associated text) discloses wherein the eutectic bonding comprises following steps of: a heating step: heating the heat conductive substrate for transmitting heat to the electrodes; a bonding step: utilizing the heat transmitted to the electrodes to eutectic bond the electrodes to the corresponding conductive portions, thereby electrically connecting the electrodes to the corresponding conductive portions; and a removal step: removing the heat conductive substrate. 
	In regards to claim 15, Beak (Figs. 1-15 and associated text) as modified by Ting (paragraph 11, 56-58, Figs. 6A-20B and associated text) discloses wherein the optoelectronic semiconductor components (items 100a, 100b, 100c, Beak and items 200’, 200”, 200’’’, Ting)  on the heat conductive substrate (items 112a-112c, Ting) are arranged in a polygon.
	It would have been obvious to modify the invention to include optoelectronic semiconductor components on the heat conductive substrate that are arranged in a polygon, since such a modification would have involved a mere change in the shape of a component.  A change in shape is generally recognized as being within the level of ordinary skill in the art (In re Rose, 105 USPQ 237 (CCPA 1955)).  
	In regards to claim 16, Beak (Figs. 1-15 and associated text) discloses wherein the heat conductive substrate (item 300) comprises a heat conductive base (item 310) and a buffer layer (item 320), and the buffer layer (item 320) is disposed on the heat conductive base (item 310).
	In regards to claim 17, Beak (Figs. 1-15 and associated text) discloses wherein the optoelectronic semiconductor components (item 100) are adhered to the heat conductive base (item 310) through the buffer layer (item 320), and the optoelectronic semiconductor components (item 100) are separately disposed on the heat conductive substrate (item 300).
	In regards to claim 18, Beak (Figs. 1-15 and associated text) discloses wherein a thermal conductivity of the heat conductive substrate (item 300) or the heat conductive base (item 310) is greater than 1 W/mK.
	In regards to claim 19, Beak (Figs. 1-15 and associated text) discloses wherein the optoelectronic semiconductor device (Figs. 1-15) is a LED display device, a light sensing device, or a laser array.
Claim 12-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Beak et al. (Beak) (KR 20170079930 A) in view of Ting et al. (Ting) (US 2018/0053742 A1) as applied to the claims above, and further in view of Allen et al. (Allen) (US 9,983,164 B1).
	In regards to claim 12, Beak as modified by Ting discloses all the limitations above except wherein before the align-press step, an ACF is disposed on the conductive portions, so that the ACF is located between the electrodes and the corresponding conductive portions, 
	In regards to claim 13, Beak as modified by Ting discloses all the limitations above except wherein before the align-press step, an ACF is disposed on the conductive portions, so that the ACF is located between the electrodes and the corresponding conductive portions.
	Allen (Fig. 6B and associated text) discloses ACF between surfaces to be bonded.
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the bonding process of Beak with the teachings of Allen for the purpose of a reliable bonds.
	In regards to claim 14, Beak as modified by Ting discloses all the limitations above except laser bonding comprises steps of: 
	Allen (Col. 7, lines 14-30) discloses laser bonding.
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the bonding process of Beak with the teachings of Allen for the purpose of a reliable bonds.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TELLY D GREEN whose telephone number is (571)270-3204. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett Feeney can be reached on 571-270-5484. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

TELLY D. GREEN
Examiner
Art Unit 2822



/TELLY D GREEN/Primary Examiner, Art Unit 2822                                                                                                                                                                                                        May 25, 2022